DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 20) in the reply filed on 10/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 2, the term “substantially clear” is indefinite and inaccurate. The specification does not provide a standard for ascertaining the requisite degree for the term “substantially clear” and therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misumi et al. (US 2019/0060876).
Regarding claims 1-10 and 20, Misumi et al. discloses a catalytic article for treating exhaust gas (Figs. 1-4) comprising: a substrate (substrate) comprising an inlet end and an outlet end with an axial length L (monolithic honeycomb substrate, para 0040); a first catalytic region (lower layer, para 0043-0046) comprising a first palladium (Pd) component (para 0062) and a first Pd support material (pa 0065), wherein the substrate (substrate) is substantially free (best understood by Examiner as no presence of Pd in the substrate) of the first Pd component (para 0109);  wherein the first catalytic region (lower layer, para 0043-0046) further comprises a first platinum (Pt) component (para 0062), wherein the first Pt component is at least partially supported on the first Pd support material (para 0065-0066), and wherein the substrate is substantially free (best understood by Examiner as no presence of Pd in the substrate) of the first Pt component (para 0109);  wherein the first Pd support material is a first oxygen storage capacity (OSC) material, a first inorganic oxide, or a combination thereof (para 0065-0069); wherein the substrate is essentially free of the first Pd component or first Pt component (best understood by Examiner as no presence of Pd in the substrate) (para 0109-0110); the first catalytic region (lower layer) further comprises a first alkaline earth metal (para 0058); wherein the first alkaline earth metal is barium, or strontium, and mixed oxides or composite oxides thereof (para 0066-0070); wherein the first alkaline earth metal is present as carbonate or sulfate (para 0070); wherein the first alkaline earth metal is present as sulfate (para 0070); wherein the first alkaline earth metal is barium (para 0069); and an emission treatment system comprising the catalyst article (para 0020-0010). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/
Primary Examiner, Art Unit 1774